Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 2/1/22.
Claims 2-3, 5-6 have been cancelled.
Claims 1 and 4 have been amended.
Therefore, Claims 1 and 4 are now pending and have been addressed below.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claim 1 is directed to a system and Claim 4 is directed to a method. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1, 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 4 recite methods for providing customer service assistance including receiving a target inquiry from a customer including an address of an automated response; when an inquiry specifying the address is received, checking identification information of the output and an inquiry sentence indicated by the inquiry against question and answer information; estimating a question matching an intention of the inquiry out of questions in the question and answer information according to whether a screen associated with each question matches and a degree of similarity between a sentence of each question included in the question and answer information and the inquiry sentence; extracting an answer and returning the answer; estimating a question matching an intention of inquiry; obtain the latest operation history; when operation history includes an error code, check the error code against the question and answer information and estimates a question matching intention to whether the error code matches an error code  associated with each question; inquiry specifying address; checks identification information of a region
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a storage device, an automated response device, an arithmetic device, customer terminal), the claims are directed to providing customer service assistance by using a computer as a tool. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving data, analyzing it, and providing answer to inquiry. In particular, the claims only recites the additional element – a storage device, an automated response device, an arithmetic device, customer terminal. The storage device, an automated response device, an arithmetic device, customer terminal are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The storage device, an automated response device, an arithmetic device, customer terminal merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; providing customer service assistance. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified storage device, an automated response device, an arithmetic device, customer terminal these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0034] details “ the customer terminal 200 may be assumed to be a terminal that can be operated by the customer, which is an information processing device such as not only a general PC but also a smartphone and a tablet terminal. Para [0040] The automated response device 150 includes a storage device 101 including any desired non-volatile storage element such as a hard disk drive, a memory 103 including a volatile storage element such as a RAM, a CPU 104 (arithmetic device) that executes a program 102 held in the storage device ” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (US 2017/0017695 A1) in view of Lin (US 2016/0247068 A1).

Regarding Claims 1 and 4, Higuchi discloses customer service assistance system/method (Abstract a question and answer information providing system, a question input that inputs a question regarding a site from a first user.), comprising: 
Higuchi discloses a storage device (Fig 2 #42-43 RAM, [0036] storage unit 32) that stores, for each output screen in a business system as a target of inquiry from a customer, an address of an automated response device accumulating knowledge of a provided business in the output screen ([0004] a question and answer collection storage unit in which is stored a plurality of question and answer information including the question, an answer to the question, and the acquired first usage status information of the first user, in association with each other, Fig 3 shows session id and address of URL accessed, [0020] The query receiving unit 11 receives and accepts a query (inquiry from user) request from a user using the PC 30. At this point, the query receiving unit 11 functions as a query usage status information acquisition unit, that acquires usage status information related to the status of the user's usage of the FAQ site 10., [0022] The FAQ display control unit 19 is provided as a controller, causing the PC 30 used by the relevant user to display the FAQ extracted by the FAQ extraction unit 18. (output screen provides response to inquiry), 30, a user ID identifying the user who performed the operation, and an access URL indicating the page operated by the user. If parameters were attached during the operation, the parameters are included, [0024] and Fig 5 shows query id, question, answer address and access URL (Examiner is interpreting answer1/access URL as address of automated response); and 
Higuchi discloses an arithmetic device (Fig 2 # 41 CPU, [0018] computer configured by a CPU) that, when an inquiry specifying the address is received from a customer terminal, executes processing of checking identification information of the output screen (Fig 3 shows session ID, user ID and access URL (input specifying address) and [0020] The query receiving unit 11 receives and accepts a query request from a user using the PC 30., [0023] The PC 30 transmits a Hypertext Transfer Protocol (HTTP) request (hereinafter simply designated “request”) for making a query according to the query request from the user, and the FAQ site 10 replies to the request with an HTTP response (hereinafter simply designated “response”). [0025] when user make a query, information related to query is recorder in database. The query information includes a query ID for identifying each query, a question asked by the user with respect to the FAQ site 10, the answer if the relevant question was answered, and usage status information related to the usage of the FAQ site 10, [0050])  and an inquiry sentence indicated by the inquiry against questions-and-answers information held for each output screen of the provided business in the automated response device associated with the address ([0020] query information, which includes a question indicating the content of the query by the user who made the query request, and the acquired usage status information, is created and registered in the query database 23. When an answer to the question is obtained in response to the query request from the user, the query response unit 13 responds to the relevant user with the answer. [0025] The query information includes a query ID (inquiry sentence) for identifying each query, a question asked by the user with respect to the FAQ site 10, the answer if the relevant question was answered, and usage status information related to the usage of the FAQ site 10, , and
Higuchi teaches the arithmetic device obtains the latest operation history in the business system by the customer terminal from the business system ([0066] the user ID is used to search the operation log database 21 and the error log database 22. In the operation log database 21, operation information from when the user previously logged into the FAQ site 10 may be included Accordingly, to exclude operation information from when the user previously logged in, the commencement or the “most recent” (latest operation history) is limited to being a prescribed time period extending back from the current time, such as the last 30 minutes or the last 24 hours, for example.), and 
Higuchi teaches when the operation history includes an error code, checks the error code against the questions-and-answers information (Fig 5 shows operation history and error code associated with query ID, [0024]-[0025] when the user made the query, and the URLs accessed from the time when the user started accessing the FAQ site 10 up until the relevant question was asked (operation log). If an error code was specified in the query, the error code and local operation information attached to the query from the PC 30 are included in the usage status information, [0053]  the operation information extraction unit 17 searches the error log database 22 using the session ID as the search key, and extracts the error code from the most recent operation information with a matching session ID, [0056] the FAQ extraction unit 18 searches the FAQ database 24 (Q&A information) using an error code extracted on the basis of the session ID (and user ID) in the above process as the search key, and extracts an FAQ set with an error code matching the relevant error code. [0066] the user ID is used to search the operation log database 21 and the error log database 22) and 
Higuchi teaches whether the error code matches an error code associated with each question included in the questions-and-answers information ([0042] if a user ID is successfully extracted from the request header, the operation information extraction unit 17 searches the error log database 22 using the relevant user ID as the search key, and extracts the error code from the most recent operation information with a matching user ID. The extracted error codes are then . [0056] the FAQ extraction unit 18 searches the FAQ database 24 (Q&A information) using an error code extracted on the basis of the session ID (and user ID) in the above process as the search key, and extracts an FAQ set with an error code matching the relevant error code.)
Higuchi teaches wherein the storage device (Fig 2 #42-43 RAM, [0036] storage unit 32)  further stores, for each predetermined region in each output screen (Fig 10 #53,54 predetermined region in output screen for FAQ, Fig 7 #51-52), an address of an automated response device accumulating knowledge of a provided business in the predetermined region ([0004] a question and answer collection storage unit in which is stored a plurality of question and answer information including the question, an answer to the question, and the acquired first usage status information of the first user, in association with each other, Fig 3 shows session id and address of URL accessed, [0020] The query receiving unit 11 receives and accepts a query (inquiry from user) request from a user using the PC 30. At this point, the query receiving unit 11 functions as a query usage status information acquisition unit, that acquires usage status information related to the status of the user's usage of the FAQ site 10., [0022] The FAQ display control unit 19 is provided as a controller, causing the PC 30 used by the relevant user to display the FAQ extracted by the FAQ extraction unit 18. (output screen provides response to inquiry), [0023] The operation information includes the time when an operation was performed, a session ID identifying the session established with the PC 30, a user ID identifying the user who performed the operation, and an access URL indicating the page operated by the user. If parameters were attached during the operation, the parameters are included, [0024] and Fig 5 shows query id, question, answer address and access URL (Examiner is interpreting answer1/access URL as address of automated response), and
Higuchi teaches when an inquiry specifying the address is received from the customer terminal([0004] a question and answer collection storage unit in which is stored a plurality of question and answer information including the question, an answer to the question, and the acquired first usage status information of the first user, in association with each other, Fig 3 shows session id and address of URL accessed, [0020] The query receiving unit 11 receives and inquiry from user) request from a user using the PC 30. At this point, the query receiving unit 11 functions as a query usage status information acquisition unit, that acquires usage status information related to the status of the user's usage of the FAQ site 10., [0022] The FAQ display control unit 19 is provided as a controller, causing the PC 30 used by the relevant user to display the FAQ extracted by the FAQ extraction unit 18. (output screen provides response to inquiry), [0023] The operation information includes the time when an operation was performed, a session ID identifying the session established with the PC 30, a user ID identifying the user who performed the operation, and an access URL indicating the page operated by the user. If parameters were attached during the operation, the parameters are included, [0024] and Fig 5 shows query id, question, answer address and access URL (Examiner is interpreting answer1/access URL as address of automated response);, 
Higuchi teaches the arithmetic device (Fig 2 # 41 CPU, [0018] computer configured by a CPU) checks identification information of the output screen and of a region in the output screen ([0063]-[0064] In the recommended FAQs 53 (identifying information), there are presented FAQs obtained by referencing the conditions of who the user used the site, such as what operations the user performed on pages provided by the FAQ site 10, the order in which the user moved among pages, and what, errors occurred during usage, and extracting FAQs corresponding to cases in which the same operations are performed, the same pages are navigated), or the same errors occur.) and an inquiry sentence indicated by the inquiry against questions-and-answers information held for each output screen of the provided business in the automated response device associated with the address ([0020] query information, which includes a question indicating the content of the query by the user who made the query request, and the acquired usage status information, is created and registered in the query database 23. When an answer to the question is obtained in response to the query request from the user, the query response unit 13 responds to the relevant user with the answer. [0025] The query information includes a query ID (inquiry sentence) for identifying each query, a question asked by the user with respect to the FAQ site 10, the answer if the relevant question was answered, and usage status information related to the usage of the FAQ site 10, [0027]  “Q&A” is used to denote a pair of a , and 
Higuchi does not specifically teach estimating a question matching an intention of the inquiry out of questions in the questions-and-answers information according to whether a screen associated with each question included in the questions-and-answers information matches the output screen and a degree of similarity between a sentence of each question included in the questions-and-answers information and the inquiry sentence. Higuchi, however discloses sorting FAQs by similarity (Fig 9 # S114-S115, [0059]-[0060] similarity of FAQ’s) and processing of extracting an answer to the estimated question from the questions-and-answers information and returning the answer to the customer terminal ([0057] FAQ extraction unit 18 searches the FAQ database 24 using the local operation information as the search key, and extracts an FAQ set with local operation information matching the relevant local operation information, [0059]-[0060], Fig 9 # S115, S116 present FAQ display screen, Fig 10 shows recommended FAQ for question and [0063] The FAQ display control unit 19 provides FAQs to the user by transmitting to the PC 30, in reply to the FAQ display request (request), an FAQ display screen (response) displaying the recommended FAQs and the normal FAQ list created by the FAQ extraction unit 18 (step 116).
Lin teaches estimating a question matching an intention of the inquiry out of questions in the questions-and-answers information ([0006] After receiving question information input by a user, technical solutions provided by the application determine not only keywords but also a question type and a user intention type; retrieve, in a question and answer library and a category tree, answer candidates matching the question according to the question information, the keywords, question type and user intention type, [0043] determine user intention type for question) according to whether a screen associated with each question included in the questions-and-answers information matches the output screen and a degree of similarity between a sentence of each question included in the questions-and-answers information and the inquiry sentence ([0006] determine a retrieval relevance (similarity) between each of the answer candidates and the question and rank the answer candidates based on the retrieval relevance; and output an 40 is configured to retrieve, in a question and answer library and a category tree, answer candidates according to the question information, the set of keywords, question type and user intention type, determine a retrieval relevance between each of the answer candidates and the question information and rank the answer candidates according to the retrieval relevance, [0045]  matching the set of keywords (question) and calculate a question and answer library retrieval relevance (degree if similarity) between each of the answer candidates and the question information, [0047] The retrieval relevance between each of the answer candidates and the question information may be denoted by sim(x), which is similarity between a question paired with each of the answer candidates and the question proposed by the user. ). Lin further teaches processing of extracting an answer to the estimated question from the questions-and-answers information and returning the answer to the customer terminal (Fig 5a #503-504 output one of the answer candidates ranked, [0072] retrieving, in a question and answer library and a category tree, answer candidates based on the question information, the keywords, question type and user intention type, determining the retrieval relevance between each of the answer candidates and the question information and ranking the answer candidates based on the retrieval relevance, [0073] outputting an answer candidate ranked with a specified number, for example, an answer candidate ranked first or top n (wherein n is a an integer))
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included estimating a question matching an intention of the inquiry out of questions in the questions-and-answers information according to whether a screen associated with each question included in the questions-and-answers information matches the output screen and a degree of similarity between a sentence of each question included in the questions-and-answers information and the inquiry sentence, as disclosed by Lin in the system disclosed by Higuchi, for the motivation of providing a method of determining a retrieval relevance between each of the answer candidates and the question and rank the answer candidates based on the 
Higuchi does not specifically teach estimates a question matching an intention of the inquiry out of the questions in the questions-and-answers information
Lin teaches estimating a question matching an intention of the inquiry out of questions in the questions-and-answers information ([0006] After receiving question information input by a user, technical solutions provided by the application determine not only keywords but also a question type and a user intention type; retrieve, in a question and answer library and a category tree, answer candidates matching the question according to the question information, the keywords, question type and user intention type, [0043] determine user intention type for question)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included estimating a question matching an intention of the inquiry out of questions in the questions-and-answers information, as disclosed by Lin in the system disclosed by Higuchi, for the motivation of providing a method of determining a retrieval relevance between each of the answer candidates and the question and rank the answer candidates based on the retrieval relevance and reducing costs for operation and collection of the question and answer library and saves storage resources occupied by the question and answer library ([0006] Lin).
Higuchi does not specifically teach estimates a question matching an intention of the inquiry out of questions in the questions-and-answers information according to whether a region of a screen associated with each question included in the questions-and-answers information matches the region of the output screen and a degree of similarity between a sentence of each question included in the questions-and-answers information and the inquiry sentence.
Lin teaches estimating a question matching an intention of the inquiry out of questions in the questions-and-answers information ([0006] After receiving question information input by a user, technical solutions provided by the application determine not only keywords but also a question type and a user intention type; retrieve, in a question and answer library and a category tree, answer candidates matching the question according to the question information, the keywords, question type and user intention type, [0043] determine user intention type for question) according to whether a region of a screen associated with each question included in the questions-and-answers information matches the region of the output screen and a degree of similarity between a sentence of each question included in the questions-and-answers information and the inquiry sentence ([0006] determine a retrieval relevance (similarity) between each of the answer candidates and the question and rank the answer candidates based on the retrieval relevance; and output an answer candidate ranked with a specified sequence number. Accordingly, the technical solutions analyze the question type and the user intention type, and introduce the category tree matching method. [0027]-[0028] A syntax retrieving and ranking module 40 is configured to retrieve, in a question and answer library and a category tree, answer candidates according to the question information, the set of keywords, question type and user intention type, determine a retrieval relevance between each of the answer candidates and the question information and rank the answer candidates according to the retrieval relevance, [0045]  matching the set of keywords (question) and calculate a question and answer library retrieval relevance (degree if similarity) between each of the answer candidates and the question information, [0047] The retrieval relevance between each of the answer candidates and the question information may be denoted by sim(x), which is similarity between a question paired with each of the answer candidates and the question proposed by the user., Fig 2 # 30,31,32 word/keyword determining module ). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included estimating a question matching an intention of the inquiry out of questions in the questions-and-answers information according to whether a region of a screen associated with each question included in the questions-and-answers information matches the region of the output screen and a degree of similarity between a sentence of each question included in the questions-and-answers information and the inquiry sentence, as disclosed by Lin in the system disclosed by Higuchi, for the motivation of providing a method of determining a retrieval relevance between each of the answer candidates and the question and rank the answer candidates based on the retrieval relevance and reducing costs for operation and collection of the .

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding 101 rejections have been considered and they are not persuasive. Claims are directed toward an abstract idea of organizing human activity including following rules or instructions. That is, other than reciting the structural elements (such as a storage device, an automated response device, an arithmetic device, customer terminal), the claims are directed to providing customer service assistance by using a computer as a tool. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a storage device, an automated response device, an arithmetic device, customer terminal merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea
Applicant’s arguments regarding 103 rejections have been considered and they are not persuasive. As noted in rejection above, Lin teaches estimating a question matching an intention of the inquiry out of questions in the questions-and-answers information ([0006] After receiving question information input by a user, technical solutions provided by the application determine not only keywords but also a question type and a user intention type; retrieve, in a question and answer library and a category tree, answer candidates matching the question according to the question information, the keywords, question type and user intention type, [0043] determine user intention type for question) according to whether a screen associated with each question included in the questions-and-answers information matches the output screen and a degree of similarity between a sentence of each question included in the questions-and-answers information and the inquiry sentence ([0006] determine a retrieval relevance (similarity) between each of the answer 40 is configured to retrieve, in a question and answer library and a category tree, answer candidates according to the question information, the set of keywords, question type and user intention type, determine a retrieval relevance between each of the answer candidates and the question information and rank the answer candidates according to the retrieval relevance, [0045]  matching the set of keywords (question) and calculate a question and answer library retrieval relevance (degree if similarity) between each of the answer candidates and the question information, [0047] The retrieval relevance between each of the answer candidates and the question information may be denoted by sim(x), which is similarity between a question paired with each of the answer candidates and the question proposed by the user. ). Lin further teaches processing of extracting an answer to the estimated question from the questions-and-answers information and returning the answer to the customer terminal (Fig 5a #503-504 output one of the answer candidates ranked, [0072] retrieving, in a question and answer library and a category tree, answer candidates based on the question information, the keywords, question type and user intention type, determining the retrieval relevance between each of the answer candidates and the question information and ranking the answer candidates based on the retrieval relevance, [0073] outputting an answer candidate ranked with a specified number, for example, an answer candidate ranked first or top n (wherein n is a an integer))



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 9,213,771) discloses an automated question answering. In one implementation, an input question is first received. Different search strategies may be 
Park et al. (US 2007/0219958A1) discloses obtaining multiple responses to questions that are provided by multiple third-party response provider users, and automatically allocating experience points specific to the question as a reward to each of the multiple third-party response provider users who provided the identified responses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SANGEETA BAHL/Primary Examiner, Art Unit 3629